Citation Nr: 0812304	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for bursitis of the 
left shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The issue of entitlement to an increased rating for a nasal 
disability was also addressed in Statement of the Case, but 
the veteran thereafter limited his appeal to the issues 
listed on the title page of this decision.

In a February 2007 rating decision, the rating for the 
veteran's left shoulder bursitis was increased to 10 percent.  
This did not satisfy the veteran's appeal.

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  After the hearing, the veteran 
submitted additional evidence in support of his appeal along 
with a waiver of his right to have the evidence initially 
considered by the RO.

The issue of entitlement to an increased rating for lumbar 
strain is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
limitation of left arm motion at the shoulder level.



CONCLUSION OF LAW

The criteria are met for a disability rating of 20 percent, 
but not higher, for bursitis of the left shoulder disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5019, 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, letters mailed to the veteran in January and 
May 2006 informed him that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the his employment and daily 
life.  They also informed him to submit any pertinent 
evidence in his possession and provided appropriate notice 
with respect to the effective-date element of the claim.  
They also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  Also, in 
September 2007 correspondence from the veteran's 
representative and in December 2007 hearing testimony from 
the veteran and his spouse, contentions regarding the affect 
of the veteran's disability on his ability to work and 
function in daily living have been clearly articulated.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the RO readjudicated 
the claim.  There is no indication or reason to believe that 
the RO's ultimate decision on this claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In this regard, 
the Board notes that during his December 2007 hearing, the 
veteran testified that he would be submitting additional 
medical evidence.  The record was held open for the length of 
time requested by the veteran, but no additional evidence was 
received.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of this claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left shoulder disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran is currently assigned a 10 percent disability 
rating for his left shoulder disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5019, which provides that bursitis 
will be rated on limitation of motion of affected parts, as 
degenerative arthritis.  

The record reflects that the veteran is right handed.

A 20 percent rating is warranted for limitation of the motion 
of the minor arm at the shoulder level or midway between the 
side and shoulder level.  A 30 percent rating is authorized 
for limitation of motion of the minor arm to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

VA outpatient records from February 2005 document a physical 
therapy consultation relating to the veteran's spine and 
shoulder complaints.  At that time, range of motion testing 
of his left shoulder disclosed that flexion was to 135 
degrees, abduction was to 140 degrees, external rotation was 
to 80 degrees, and internal rotation was to 45 degrees.  The 
veteran's shoulder flexion strength was sufficient for motion 
through the available ranges.  The veteran was uncomfortable 
at end points so the examiner did not apply resistance.  The 
veteran was able to sustain 120 degrees of shoulder flexion 
with his trunk reclined, so that his upper extremities were 
plumb, for 2 minutes.

Private records through September 2005 note that the veteran 
was given cortisone injections in his shoulder.  The 
evaluating physician noted that some of the veteran's 
symptoms were referable to a nonservice-connected cervical 
spine disability.  Numerous radiological studies identified 
no cartilage, bone or ligament problems.  His rotator cuff 
was intact.  The veteran was diagnosed with tendonitis and 
bursitis, based in part on a magnetic resonance imaging study 
that showed a distal supraspinatus tear extending through a 
majority of the superior surface of the tendon near the 
insertion and likely extended to the inferior surface.  The 
study was otherwise negative.

At the veteran's May 2006 VA examination, he was found to 
have left shoulder forward flexion from 0 to 135 degrees, 
with pain involved 86 degrees to the maximum and on return 
through 85 degrees.  Passive flexion produced pain throughout 
this range of motion.  Shoulder abduction was performed from 
0 to 140 degrees, with pain present in ranges in excess of 90 
degrees.  Passive abduction was from 0 to 160 degrees with 
pain throughout.  External rotation was from 0 to 80 degrees 
with pain produced at extremes.  Internal rotation was from 0 
to 45 degrees, again with pain at extremes.  He had guarding 
of movement and wincing, side weakness, but no fatigue, lack 
of endurance or incoordination.  He had no edema, effusion, 
instability, redness, heat, or abnormal movements.  There was 
no ankylosis of the joint, arthritis, or arm length 
discrepancy.  The examiner again noted additional limitation 
of function related to pain.

Based on such findings, to include the functional impairment 
due to pain and weakness, the Board concludes that the 
criteria for a 20 percent rating for the left shoulder 
disability are met.  The disability clearly does not warrant 
a rating in excess of 20 percent under Diagnostic Code 5201.  
In this regard, the Board notes that even if motion of the 
arm were limited to halfway between the shoulder and side, it 
would still only justify a 20 percent rating.  None of the 
evidence shows limitation of motion in excess of that 
contemplated by a 20 percent rating.  

The Board has considered the veteran's statements and the lay 
evidence submitted in support of the appeal.  The veteran 
reported in his December 2007 hearing that he had constant 
pain in his shoulder, with throbbing, cracking, popping, and 
grinding.  He specifically noted difficulty moving his arm at 
the shoulder level.  The veteran informed the May 2006 
examiner that he has a constant pain in the shoulder.  He 
described mild weakness and stiffness, with increased 
symptoms over the prior year.  The veteran reported severe 
flare ups at times, alleviated by massage and medication.  He 
stated that the flare ups produce total impairment during 
individual episodes.  He said he cannot raise his hands above 
the level of his chest and cannot perform pushing activities, 
as required by his occupation.  To some extent, the lay 
statements of record are supported by the medical evidence.  
The Board has considered these statements in awarding the 
veteran this increased rating.

The Board has considered whether there is any other schedular 
basis for assigning a rating in excess of 20 percent but has 
found none.

Consideration has also been given to assigning staged 
ratings; however, at no time during the period in question 
has the disability warranted a schedular rating in excess of 
20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  Although it is clear that the 
disability has impacted the veteran at work because of the 
nature of the veteran's employment, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 20 
percent rating granted herein.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to a 20 percent rating, but not higher, for a 
left shoulder disability is granted, subject to the criteria 
governing the payment of monetary benefits.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his service-
connected low back disability in May 2006.  At that time, 
there was little evidence of functional impairment.  At the 
hearing before the undersigned, the veteran described 
symptoms and functional impairment related to his low back 
disability that are much more severe than what is evidenced 
by the May 2006 VA examination report.  Moreover, VA 
outpatient records show that the veteran was noted to have 
sciatic type pain in January 2007, something that was not 
found on the May 2006 examination.  

In light of these circumstances, the Board has concluded that 
further development of the record is warranted before the 
Board decides the veteran's low back claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.

Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  

If the veteran is found to have 
degenerative disc disease, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that it is etiologically 
related to the veteran's active service 
or was caused or permanently worsened by 
his lumbar strain.

The examiner should specifically identify 
any evidence of neuropathy, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected low back disability 
from any non service-connected disorder.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  If appropriate, the RO or the AMC 
should adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine, and inform the veteran 
of his appellate rights with respect to 
this decision.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim for an 
increased rating for low back disability 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


